Order of disposition, Family Court, New York County (Judith Sheindlin, J.), entered on or about September 19, 1995, which adjudicated respondent a juvenile delinquent, following a fact-finding determination that respondent committed acts, which, if committed by an adult, would constitute the crimes of assault in the first degree and criminal possession of a. weapon in the fourth degree, and placed him on probation, unanimously affirmed, without costs.
The finding was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues concerning the credibility of witnesses were properly placed before the trier of fact and we find no reason to disturb its findings. Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.